DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made to the amendment received 12/23/2021.
Applicant’s amendments to the claims are sufficient to overcome the 35 USC § 112(b) rejections set forth in the previous office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-9, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen, US 20150088122, herein referred to as “Jensen”, in view of Batchelor et al., US 20180206905, herein referred to as “Batchelor”.
Regarding claim 1, Jensen discloses a method for treating tissue (Figure 1: surgical system 2), comprising: determining whether tissue is present between first and second jaw members ([0039]: “One or both of jaw members 110, 120 further includes one or more tissue presence sensors 126, 128 configured to detect the presence of tissue between jaw members 110, 120 and/or the position of tissue disposed between jaw members 110, 120.” And Figure 10: S910); determining whether activation has been initiated ([0058]: “In particular, in the manual mode, generator "G" provides feedback with respect to the configuration of end effector assembly 100 and the tissue sealing and/or tissue cutting processes while, in the automatic mode, generator "G" operates forceps 10 for grasping, sealing, and/or cutting tissue, via feedback-based control.” And Figure 10: S920) in response to a determination that tissue is present between the first and second jaw members (Figure 10: S910); supplying electrosurgical energy to the first and second jaw members (Figure 1: jaw members 110 and 120 and [0033]: “selectively supplying energy to jaw members 110, 120 of end effector assembly 100 for treating (e.g., sealing) tissue in a first stage”) to seal the tissue present between the jaw members (Figure 10: S930) in response to a determination that activation has been initiated (Figure 10: S920 and [0065]), wherein the electrosurgical energy is conducted between the sealing surfaces and through the tissue ([0066]); determining if sealing is complete (Figure 10: S940 and [0060]-[0061]); stopping the supply of electrosurgical energy ([0060]: “In particular, power supply 820 and RF output stage 830, based on control signals received from processor 812 and/or user input, cooperate to selectively provide energy to tissue-contacting plates 114, 124 and/or cutting member 130, respectively, via wires 9a, 9b, and 9c, respectively, to seal and/or electrically cut tissue.”) in a response to a determination that sealing is complete (Figure 10: S940); activating a thermal cutting element (Figure 2B: cutting member 130) to supply thermal energy to cut the sealed tissue (Figure 10: S950), wherein the thermal cutting element is heated to heat tissue in contact with the thermal cutting element ([0067]); determining if thermal cutting is complete (Figure 10: S960); stopping the supply of thermal energy ([0060]: “In particular, power supply 820 and RF output stage 830, based on control signals received from processor 812 and/or user input, cooperate to selectively provide energy to tissue-contacting plates 114, 124 and/or cutting member 130, respectively, via wires 9a, 9b, and 9c, respectively, to seal and/or electrically cut tissue.”) in response to a determination that thermal cutting is complete (Figure 10: S960, S970, and END). The examiner interprets ending a process as stopping delivery of energy. Jensen does not explicitly teach a method for treating tissue wherein the thermal cutting element is resistively heated. 
However, Batchelor teaches method for treating tissue (Abstract) wherein the thermal cutting element is resistively heated ([0015]: “The tissue cutting blade may be a resistively heated blade.”). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method for treating tissue disclosed by Jensen so that the thermal cutting element is resistively heated as taught by Batchelor so that the cutting element may transfer heat to tissue or an anatomical feature to cut or otherwise affect the tissue or anatomical feature (Batchelor [0015]).
Regarding claim 5, Jensen in view of Batchelor teaches the method of claim 1, and Jensen further teaches a method including: displaying on a display ([0059]: “In addition, generator "G" may include one or more display screens for providing a variety of output information, e.g., intensity settings, treatment complete indicators, etc.”) an indication that tissue is present ([0071]: “Additionally, rather than effecting automatic actions, the above-described feedback based system may be utilized to indicate a current state of the process, for example, to indicate, e.g., via audible or visual indicators, that tissue is present between the jaw members, tissue sealing is complete, and/or that tissue cutting is complete.”) in response to a determination that that tissue is present ([0039]: “One or both of jaw members 110, 120 further includes one or more tissue presence sensors 126, 128 configured to detect the presence of tissue between jaw members 110, 120 and/or the position of tissue disposed between jaw members 110, 120.”) between the first and second jaw members (Figure 10: S910).
Regarding claim 6, Jensen in view of Batchelor teaches the method of claim 1, and Jensen further teaches a method including: displaying on a display ([0059]: “In addition, generator "G" may include one or more display screens for providing a variety of output information, e.g., intensity settings, treatment complete indicators, etc.”) an indication that tissue is not present ([0071]: “Additionally, rather than effecting automatic actions, the above-described feedback based system may be utilized to indicate a current state of the process, for example, to indicate, e.g., via audible or visual indicators, that tissue is present between the jaw members, tissue sealing is complete, and/or that tissue cutting is complete.”) in response to a determination that tissue is not present ([0039]: “One or both of jaw members 110, 120 further includes one or more tissue presence sensors 126, 128 configured to detect the presence of tissue between jaw members 110, 120 and/or the position of tissue disposed between jaw members 110, 120.”) between the first and second jaw members (Figure 10: S910),
Regarding claim 7, Jensen in view of Batchelor teaches the method of claim 1, and Jensen further teaches a method including: emitting a fault tone ([0071]: “Additionally, rather than effecting automatic actions, the above-described feedback based system may be utilized to indicate a current state of the process, for example, to indicate, e.g., via audible or visual indicators, that tissue is present between the jaw members, tissue sealing is complete, and/or that tissue cutting is complete.” And [0058]: “In particular, in the manual mode, generator "G" provides feedback with respect to the configuration of end effector assembly 100 and the tissue sealing and/or tissue cutting processes while, in the automatic mode, generator "G" operates forceps 10 for grasping, sealing, and/or cutting tissue, via feedback-based control.”) in response to a determination that the sealing is not complete (Figure 10: S940 and [0060]-[0061]), The examiner interprets an audible indicator for feedback of the tissue sealing process, which could include a tone when sealing is not complete, as a fault tone. 
Regarding claim 8, Jensen in view of Batchelor teaches the method of claim 8, and Jensen further teaches a method including: displaying on a display ([0059]: “In addition, generator "G" may include one or more display screens for providing a variety of output information, e.g., intensity settings, treatment complete indicators, etc.”) a fault condition ([0071]: “Additionally, rather than effecting automatic actions, the above-described feedback based system may be utilized to indicate a current state of the process, for example, to indicate, e.g., via audible or visual indicators, that tissue is present between the jaw members, tissue sealing is complete, and/or that tissue cutting is complete.” And [0058]: “In particular, in the manual mode, generator "G" provides feedback with respect to the configuration of end effector assembly 100 and the tissue sealing and/or tissue cutting processes while, in the automatic mode, generator "G" operates forceps 10 for grasping, sealing, and/or cutting tissue, via feedback-based control.”). The examiner interprets a visual indicator for feedback of the tissue sealing process, which could include a tone when sealing is not complete, as a fault condition.
Regarding claim 9, Jensen in view of Batchelor teaches the method of claim 1, and Jensen further teaches a method including: emitting a success tone ([0071]: “Additionally, rather than effecting automatic actions, the above-described feedback based system may be utilized to indicate a current state of the process, for example, to indicate, e.g., via audible or visual indicators, that tissue is present between the jaw members, tissue sealing is complete, and/or that tissue cutting is complete.”) in response to a determination that the sealing is complete (Figure 10: S940 and [0060]-[0061]).The examiner interprets an audible indicator for when tissue sealing is complete as a success tone. 
Regarding claim 11, Jensen in view of Batchelor teaches the method of claim 1, and Jensen further teaches a method wherein determining tissue presence between the first and second jaw members ([0039]: “One or both of jaw members 110, 120 further includes one or more tissue presence sensors 126, 128 configured to detect the presence of tissue between jaw members 110, 120 and/or the position of tissue disposed between jaw members 110, 120.”) is based on sensing impedance between the first and second jaw members ([0037]: “Wires 9a and 9b and tissue-contacting plates 114, 124 also cooperate with tissue property unit 844 of sensor module 840 of generator "G" (FIG. 9) to allow for sensing of various parameters of tissue grasped between jaw members 110, 120 such as tissue impedance.”).
Regarding claim 20, Jensen teaches a non-transitory storage medium ([0060]: “processor 812 connected to a computer-readable storage medium or memory 814, which may be a volatile type memory, e.g., RAM, or a non-volatile type memory, e.g., flash media, disk media, etc.”) that stores a program causing a computer to execute a method for treating tissue (Figure 1: surgical system 2 and [0060]), the method comprising: determining whether activation has been initiated ([0058]: “In particular, in the manual mode, generator "G" provides feedback with respect to the configuration of end effector assembly 100 and the tissue sealing and/or tissue cutting processes while, in the automatic mode, generator "G" operates forceps 10 for grasping, sealing, and/or cutting tissue, via feedback-based control.” And Figure 10: S920); supplying electrosurgical energy to the first and second jaw members (Figure 1: jaw members 110 and 120 and [0033]: “selectively supplying energy to jaw members 110, 120 of end effector assembly 100 for treating (e.g., sealing) tissue in a first stage”) to seal the tissue present between the jaw members (Figure 10: S930) in response to a determination that activation has been initiated (Figure 10: S920 and [0065]), wherein the electrosurgical energy is conducted between the sealing surfaces and through the tissue ([0066]); determining if sealing is complete (Figure 10: S940 and [0060]-[0061]); stopping the supply of electrosurgical energy ([0060]: “In particular, power supply 820 and RF output stage 830, based on control signals received from processor 812 and/or user input, cooperate to selectively provide energy to tissue-contacting plates 114, 124 and/or cutting member 130, respectively, via wires 9a, 9b, and 9c, respectively, to seal and/or electrically cut tissue.”) in a response to a determination that sealing is complete (Figure 10: S940); activating a thermal cutting element (Figure 2B: cutting member 130) to supply thermal energy to cut the sealed tissue (Figure 10: S950), wherein the thermal cutting element is heated to heat tissue in contact with the thermal cutting element ([0067]); determining if thermal cutting is complete (Figure 10: S960); stopping the supply of thermal energy ([0060]: “In particular, power supply 820 and RF output stage 830, based on control signals received from processor 812 and/or user input, cooperate to selectively provide energy to tissue-contacting plates 114, 124 and/or cutting member 130, respectively, via wires 9a, 9b, and 9c, respectively, to seal and/or electrically cut tissue.”) in response to a determination that thermal cutting is complete (Figure 10: S960, S970, and END). The examiner interprets ending a process as stopping delivery of energy. Jensen does not explicitly teach a method for treating tissue wherein the thermal cutting element is resistively heated. 
However, Batchelor teaches a non-transitory storage medium ([0084]) wherein the thermal cutting element is resistively heated ([0015]: “The tissue cutting blade may be a resistively heated blade.”). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the non-transitory storage medium disclosed by Jensen so that the thermal cutting element is resistively heated as taught by Batchelor so that the cutting element may transfer heat to tissue or an anatomical feature to cut or otherwise affect the tissue or anatomical feature (Batchelor [0015]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jensen in view of Batchelor, further in view of Takami et al., US 20170224407, herein referred to as “Takami”. 
Regarding claim 2, Jensen in view of Batchelor teaches the method of claim 1 wherein the thermal cutting element (Figure 2B: energy-based cutting member 130) is heated to a temperature (Figure 10: S950 and [0060]: “In particular, power supply 820 and RF output stage 830, based on control signals received from processor 812 and/or user input, cooperate to selectively provide energy to tissue-contacting plates 114, 124 and/or cutting member 130, respectively, via wires 9a, 9b, and 9c, respectively, to seal and/or electrically cut tissue.”), but does not explicitly disclose a method wherein activating the thermal cutting element further includes: determining if at least one of a first thermal mode or a second thermal mode is activated; activating the thermal cutting element in a high temperature mode in response to the first thermal mode being activated; activating the thermal cutting element in a low temperature mode in response to the second thermal mode being activated, wherein the thermal cutting element is heated to a lower temperature in the low temperature mode as compared to the high temperature mode.
However, Takami discloses a method (Figure 1: treatment tool 100 and controller 200) wherein activating the thermal element further includes: determining if at least one of a first thermal mode or a second thermal mode is activated (Figure 4 and [0043]); activating the thermal element in a high temperature mode in response to the first thermal mode being activated ([0050]: “The present example explains the case where the target temperature of the first heat generating element 116 is set to 300° C… in the latter period mode.”); and activating the thermal element in a low temperature mode in response to the second thermal mode being activated ([0050]: “This example explains the case where the target temperature of the first heat generating element 116 … is 200° C in the former period mode.”), wherein the thermal cutting element is heated to a lower temperature in the low temperature mode as compared to the high temperature mode ([0050]: “the target temperature of the first heat generating element 116 … is 200° C in the former period mode” is the low temperature mode and [0050]: “the target temperature of the first heat generating element 116 is set to 300° C… in the latter period mode” is the high temperature mode since 300° C is a higher temperature than 200° C).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method disclosed by Jensen with two thermal modes for the thermal element with two different temperatures as disclosed by Takami so that the method can both cut and seal the tissue (Takami [0050]).

Claims 3, 10, 12, 14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen in view of Batchelor, further in view of Eder et al., US 20080172052, herein referred to as “Eder”.
Regarding claim 3, Jensen in view of Batchelor discloses the method of claim 1, and Jensen further discloses a method including: determining whether activation has been initiated ([0058]: “In particular, in the manual mode, generator "G" provides feedback with respect to the configuration of end effector assembly 100 and the tissue sealing and/or tissue cutting processes while, in the automatic mode, generator "G" operates forceps 10 for grasping, sealing, and/or cutting tissue, via feedback-based control.” And Figure 10: S920) in response to a determination that tissue is not present between the jaw members ([0039]: “One or both of jaw members 110, 120 further includes one or more tissue presence sensors 126, 128 configured to detect the presence of tissue between jaw members 110, 120 and/or the position of tissue disposed between jaw members 110, 120.”); activating the thermal cutting element to supply thermal energy to tissue to cut the tissue (Figure 10: S950) in response to a determination that activation has been initiated (Figure 10: S920); determining if thermal cutting is complete (Figure 10: S960); and stopping the supply of thermal energy in response to a determination that the thermal cutting is complete (Figure 10: S960, S970, and END). Jensen does not explicitly disclose determining if thermal cutting is complete based on at least one of power consumption, temperature exceeding a predetermined threshold, or time exceeding a predetermined threshold.
However, Eder teaches a system (Figure 1: system 10) that determines if cutting is complete ([0079]-[0080]) based on at least one of power consumption, temperature exceeding a predetermined threshold, or time exceeding a predetermined threshold ([0070]: “The system then sets thresholds (420) which determine when an endpoint is approached. These thresholds may be determined by measurements such as impedance, current, voltage, energy, power, and temperature. The thresholds may also operate in connection with a time element.” And [0071]: “The system monitors two or more parameters during this process and determines when a threshold is reached (430). Once the threshold is reached, an endpoint procedure (435) is implemented.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system disclosed by Jensen with the ability to determine if cutting is complete based on temperature exceeding a predetermined threshold or time exceeding a predetermined threshold as taught by Eder for increased safety (Eder [0048]).
Regarding claim 10, Jensen in view of Batchelor discloses the method of claim 1, but does not explicitly disclose determining if thermal cutting is complete based on at least one of power consumption, temperature exceeding a predetermined threshold, or time exceeding a predetermined threshold.
However, Eder teaches a system (Figure 1: system 10) that determines if cutting is complete ([0079]-[0080]) based on at least one of power consumption, temperature exceeding a predetermined threshold, or time exceeding a predetermined threshold ([0070]: “The system then sets thresholds (420) which determine when an endpoint is approached. These thresholds may be determined by measurements such as impedance, current, voltage, energy, power, and temperature. The thresholds may also operate in connection with a time element.” And [0071]: “The system monitors two or more parameters during this process and determines when a threshold is reached (430). Once the threshold is reached, an endpoint procedure (435) is implemented.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system disclosed by Jensen with the ability to determine if cutting is complete based on temperature exceeding a predetermined threshold or time exceeding a predetermined threshold as taught by Eder for increased safety (Eder [0048]).
Regarding claim 12, Jensen discloses a system for treating tissue (Figure 1: surgical system 2), comprising: a surgical instrument (Figure 1: forceps 10) including first and second jaw members (Figure 1: jaw members 110 and 120) configured to treat tissue ([0033]: “selectively supplying energy to jaw members 110, 120 of end effector assembly 100 for treating (e.g., sealing) tissue in a first stage”), at least one of the first or second jaw members including a thermal cutting element (Figure 2B: energy-based cutting member 130), each of the first and second jaw members including a sealing surface (Figure 2B: tissue contacting plates 114 and 124); at least one processor ([0060]: “Controller 810 includes a processor 812”); and at least one memory coupled to the at least one processor ([0060]: “processor 812 connected to a computer-readable storage medium or memory 814, which may be a volatile type memory, e.g., RAM, or a non-volatile type memory, e.g., flash media, disk media, etc.”), the at least one memory having instructions stored thereon which, when executed by the at least one processor ([0060]: “Memory 814 may store suitable instructions for indicating the sequence, duration, and/or parameters of the various actions controlled via controller 810.”), cause the system to: determine whether tissue is present between first and second jaw members ([0039]: “One or both of jaw members 110, 120 further includes one or more tissue presence sensors 126, 128 configured to detect the presence of tissue between jaw members 110, 120 and/or the position of tissue disposed between jaw members 110, 120.”) based on sensing impedance between sealing surfaces of the first and second jaw members ([0037]: “Wires 9a and 9b and tissue-contacting plates 114, 124 also cooperate with tissue property unit 844 of sensor module 840 of generator "G" (FIG. 9) to allow for sensing of various parameters of tissue grasped between jaw members 110, 120 such as tissue impedance.”); determine whether activation has been initiated ([0058]: “In particular, in the manual mode, generator "G" provides feedback with respect to the configuration of end effector assembly 100 and the tissue sealing and/or tissue cutting processes while, in the automatic mode, generator "G" operates forceps 10 for grasping, sealing, and/or cutting tissue, via feedback-based control.” And Figure 10: S920) in response to a determination that tissue is present between the first and second jaw members (Figure 10: S910); supply electrosurgical energy to the first and second jaw members to seal the tissue present between the jaw members (Figure 10: S930) in response to a determination that activation has been initiated (Figure 10: S920 and [0065]), wherein the electrosurgical energy is conducted between the sealing surfaces and through the tissue ([0066]); determine if the sealing is complete (Figure 10: S940 and [0060]-[0061]); stop the supply of electrosurgical energy ([0060]: “In particular, power supply 820 and RF output stage 830, based on control signals received from processor 812 and/or user input, cooperate to selectively provide energy to tissue-contacting plates 114, 124 and/or cutting member 130, respectively, via wires 9a, 9b, and 9c, respectively, to seal and/or electrically cut tissue.”) in response to a determination that sealing is complete (Figure 10: S940); activate the thermal cutting element (Figure 2B: cutting member 130) to supply thermal energy to cut the sealed tissue (Figure 10: S950, wherein the thermal cutting element is heated to heat tissue in contact with the thermal cutting element ([0067]); determine if thermal cutting is complete (Figure 10: S960); stop the supply of thermal energy ([0060]: “In particular, power supply 820 and RF output stage 830, based on control signals received from processor 812 and/or user input, cooperate to selectively provide energy to tissue-contacting plates 114, 124 and/or cutting member 130, respectively, via wires 9a, 9b, and 9c, respectively, to seal and/or electrically cut tissue.”) in response to a determination that the thermal cutting is complete (Figure 10: S960, S970, and END). The examiner interprets ending a process as stopping delivery of energy. Jensen does not explicitly disclose determining if thermal cutting is complete based on at least one of power consumption, temperature exceeding a predetermined threshold, or time exceeding a predetermined threshold or a system wherein the thermal cutting element includes resistive heating.
However, Batchelor teaches system (Abstract) wherein the thermal cutting element includes resistive heating ([0015]: “The tissue cutting blade may be a resistively heated blade.”). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method for treating tissue disclosed by Jensen so that the thermal cutting element is resistively heated as taught by Batchelor so that the cutting element may transfer heat to tissue or an anatomical feature to cut or otherwise affect the tissue or anatomical feature (Batchelor [0015]).
However, Eder teaches a system (Figure 1: system 10) that determines if cutting is complete ([0079]-[0080]) based on at least one of power consumption, temperature exceeding a predetermined threshold, or time exceeding a predetermined threshold ([0070]: “The system then sets thresholds (420) which determine when an endpoint is approached. These thresholds may be determined by measurements such as impedance, current, voltage, energy, power, and temperature. The thresholds may also operate in connection with a time element.” And [0071]: “The system monitors two or more parameters during this process and determines when a threshold is reached (430). Once the threshold is reached, an endpoint procedure (435) is implemented.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system disclosed by Jensen with the ability to determine if cutting is complete based on temperature exceeding a predetermined threshold or time exceeding a predetermined threshold as taught by Eder for increased safety (Eder [0048]).
Regarding claim 14, Jensen in view of Batchelor and Eder discloses the system of claim 12. Jensen discloses a system wherein the instructions ([0060]: “Memory 814 may store suitable instructions for indicating the sequence, duration, and/or parameters of the various actions controlled via controller 810.”), when executed by the at least one processor ([0060]: “Controller 810 includes a processor 812”), further cause the system to: determine whether activation has been initiated ([0058]: “In particular, in the manual mode, generator "G" provides feedback with respect to the configuration of end effector assembly 100 and the tissue sealing and/or tissue cutting processes while, in the automatic mode, generator "G" operates forceps 10 for grasping, sealing, and/or cutting tissue, via feedback-based control.” And Figure 10: S920) in response to a determination that tissue is not present between the jaw members ([0039]: “One or both of jaw members 110, 120 further includes one or more tissue presence sensors 126, 128 configured to detect the presence of tissue between jaw members 110, 120 and/or the position of tissue disposed between jaw members 110, 120.”); activating the thermal cutting element to supply thermal energy to tissue to cut the tissue (Figure 10: S950) in response to a determination that activation has been initiated (Figure 10: S920); determine if thermal cutting is complete (Figure 10: S960); and stop the supply of thermal energy (Jensen Figure 10: S970 and [0060]: “In particular, power supply 820 and RF output stage 830, based on control signals received from processor 812 and/or user input, cooperate to selectively provide energy to tissue-contacting plates 114, 124 and/or cutting member 130, respectively, via wires 9a, 9b, and 9c, respectively, to seal and/or electrically cut tissue.”) in response to a determination that the thermal cutting is complete (Figure 10: S960). The examiner interprets ending a process as stopping delivery of energy. Eder discloses a system wherein determining if thermal cutting is complete (Eder [0079]-[0080]) is based on at least one of power consumption, temperature exceeding a predetermined threshold, or time exceeding a predetermined threshold (Eder [0070]: “The system then sets thresholds (420) which determine when an endpoint is approached. These thresholds may be determined by measurements such as impedance, current, voltage, energy, power, and temperature. The thresholds may also operate in connection with a time element.” And [0071]: “The system monitors two or more parameters during this process and determines when a threshold is reached (430). Once the threshold is reached, an endpoint procedure (435) is implemented.”). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system disclosed by Jensen with the ability to determine if cutting is complete based on temperature exceeding a predetermined threshold or time exceeding a predetermined threshold as taught by Eder for increased safety (Eder [0048]).
Regarding claim 16, Jensen further teaches a system wherein the instructions ([0060]: “Memory 814 may store suitable instructions for indicating the sequence, duration, and/or parameters of the various actions controlled via controller 810.”), when executed by the at least one processor ([0060]: “Controller 810 includes a processor 812”), further cause the system to: display on a display ([0059]: “In addition, generator "G" may include one or more display screens for providing a variety of output information, e.g., intensity settings, treatment complete indicators, etc.”) an indication that tissue is present ([0071]: “Additionally, rather than effecting automatic actions, the above-described feedback based system may be utilized to indicate a current state of the process, for example, to indicate, e.g., via audible or visual indicators, that tissue is present between the jaw members, tissue sealing is complete, and/or that tissue cutting is complete.”) in response to a determination that tissue is present ([0039]: “One or both of jaw members 110, 120 further includes one or more tissue presence sensors 126, 128 configured to detect the presence of tissue between jaw members 110, 120 and/or the position of tissue disposed between jaw members 110, 120.”) between the first and second jaw members (Figure 10: S910).
Regarding claim 17, Jensen further teaches a system wherein the instructions ([0060]: “Memory 814 may store suitable instructions for indicating the sequence, duration, and/or parameters of the various actions controlled via controller 810.”), when executed by the at least one processor ([0060]: “Controller 810 includes a processor 812”), further cause the system to: display on a display ([0059]: “In addition, generator "G" may include one or more display screens for providing a variety of output information, e.g., intensity settings, treatment complete indicators, etc.”) an indication that tissue is not present ([0071]: “Additionally, rather than effecting automatic actions, the above-described feedback based system may be utilized to indicate a current state of the process, for example, to indicate, e.g., via audible or visual indicators, that tissue is present between the jaw members, tissue sealing is complete, and/or that tissue cutting is complete.”) in response to a determination that tissue is not present ([0039]: “One or both of jaw members 110, 120 further includes one or more tissue presence sensors 126, 128 configured to detect the presence of tissue between jaw members 110, 120 and/or the position of tissue disposed between jaw members 110, 120.”) between the first and second jaw members (Figure 10: S910),
Regarding claim 18, Jensen further teaches a system wherein the instructions ([0060]: “Memory 814 may store suitable instructions for indicating the sequence, duration, and/or parameters of the various actions controlled via controller 810.”), when executed by the at least one processor ([0060]: “Controller 810 includes a processor 812”), further cause the system to: emit a fault tone ([0071]: “Additionally, rather than effecting automatic actions, the above-described feedback based system may be utilized to indicate a current state of the process, for example, to indicate, e.g., via audible or visual indicators, that tissue is present between the jaw members, tissue sealing is complete, and/or that tissue cutting is complete.” And [0058]: “In particular, in the manual mode, generator "G" provides feedback with respect to the configuration of end effector assembly 100 and the tissue sealing and/or tissue cutting processes while, in the automatic mode, generator "G" operates forceps 10 for grasping, sealing, and/or cutting tissue, via feedback-based control.”) in response to a determination that the sealing is not complete (Figure 10: S940 and [0060]-[0061]), The examiner interprets an audible indicator for feedback of the tissue sealing process, which could include a tone when sealing is not complete, as a fault tone.
Regarding claim 19, Jensen further teaches a system wherein the instructions ([0060]: “Memory 814 may store suitable instructions for indicating the sequence, duration, and/or parameters of the various actions controlled via controller 810.”), when executed by the at least one processor ([0060]: “Controller 810 includes a processor 812”), further cause the system to: display on a display ([0059]: “In addition, generator "G" may include one or more display screens for providing a variety of output information, e.g., intensity settings, treatment complete indicators, etc.”) a fault condition ([0071]: “Additionally, rather than effecting automatic actions, the above-described feedback based system may be utilized to indicate a current state of the process, for example, to indicate, e.g., via audible or visual indicators, that tissue is present between the jaw members, tissue sealing is complete, and/or that tissue cutting is complete.”).

Claims 4, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen in view of Batchelor and Eder, further in view of Takami. 
Regarding claim 4, Jensen in view of Batchelor teaches the method of claim 1, further including: determining whether activation has been initiated (Jensen [0058]: “In particular, in the manual mode, generator "G" provides feedback with respect to the configuration of end effector assembly 100 and the tissue sealing and/or tissue cutting processes while, in the automatic mode, generator "G" operates forceps 10 for grasping, sealing, and/or cutting tissue, via feedback-based control.” And Figure 10: S920) in response to a determination that tissue is not present between the jaw members (Jensen [0039]: “One or both of jaw members 110, 120 further includes one or more tissue presence sensors 126, 128 configured to detect the presence of tissue between jaw members 110, 120 and/or the position of tissue disposed between jaw members 110, 120.”); activating the thermal cutting element to supply thermal energy to tissue to cut the tissue (Jensen Figure 10: S950) in response to a determination that activation has been initiated (Figure 10: S920); determining if thermal cutting is complete (Figure 10: S960); and stopping the supply of thermal energy in response to a determination that the thermal cutting is complete (Figure 10: S960, S970, and END). Jensen does not explicitly disclose activating the thermal cutting element in a different mode to supply thermal energy to tissue to cut the tissue, wherein the different mode is different from a mode of activation of the thermal cutting element to supply thermal energy to cut the sealed tissue or determining if thermal cutting is complete based on at least one of power consumption, temperature exceeding a predetermined threshold, or time exceeding a predetermined threshold. Jensen also does not explicitly disclose determining if the thermal cutting is complete based on at least one of power consumption, temperature exceeding a predetermined threshold, or time exceeding a predetermined threshold.
However, Eder teaches a system (Figure 1: system 10) that determines if cutting is complete ([0079]-[0080]) based on at least one of power consumption, temperature exceeding a predetermined threshold, or time exceeding a predetermined threshold ([0070]: “The system then sets thresholds (420) which determine when an endpoint is approached. These thresholds may be determined by measurements such as impedance, current, voltage, energy, power, and temperature. The thresholds may also operate in connection with a time element.” And [0071]: “The system monitors two or more parameters during this process and determines when a threshold is reached (430). Once the threshold is reached, an endpoint procedure (435) is implemented.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system disclosed by Jensen with the ability to determine if cutting is complete based on temperature exceeding a predetermined threshold or time exceeding a predetermined threshold as taught by Eder for increased safety (Eder [0048]).
However, Takami discloses a method (Figure 1: treatment tool 100 and controller 200) including activating the thermal element in a different mode to supply thermal energy to tissue to cut the tissue (Figure 4 and [0043] and [0050]: “temperature for incising the living tissue”), wherein the different mode is different from a mode of activation of the thermal cutting element to supply thermal energy to cut the sealed tissue ([0047]: “the former period mode and the latter period mode” have different temperatures). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method disclosed by Jensen with two thermal modes for the thermal element as disclosed by Takami so that the thermal element can operate at two different temperatures which increase the treatments that the thermal element can perform ([0040] and [0050]).
Regarding claim 13, Jensen in view of Batchelor and Eder teaches the system of claim 12. Jensen teaches a system wherein the thermal cutting element (Figure 2B: energy-based cutting member 130) is heated to a temperature (Figure 10: S950 and [0060]: “In particular, power supply 820 and RF output stage 830, based on control signals received from processor 812 and/or user input, cooperate to selectively provide energy to tissue-contacting plates 114, 124 and/or cutting member 130, respectively, via wires 9a, 9b, and 9c, respectively, to seal and/or electrically cut tissue.”), but Jensen in view of Eder does not explicitly disclose a system wherein activating the thermal cutting element further includes: determining if at least one of a first thermal mode or a second thermal mode is activated; activating the thermal cutting element in a high temperature mode in response to the first thermal mode being activated; activating the thermal cutting element in a low temperature mode, wherein the thermal cutting element is heated to a lower temperature in the low temperature mode as compared to the high temperature mode, in response to the second thermal mode being activated. 
However, Takami discloses a system (Figure 1: treatment tool 100 and controller 200) wherein activating the thermal element further includes: determining if at least one of a first thermal mode or a second thermal mode is activated (Figure 4 and [0043]); activating the thermal element in a high temperature mode in response to the first thermal mode being activated ([0050]: “The present example explains the case where the target temperature of the first heat generating element 116 is set to 300° C… in the latter period mode.”); and activating the thermal element in a low temperature mode ([0050]: “This example explains the case where the target temperature of the first heat generating element 116 … is 200° C in the former period mode.”), wherein the thermal cutting element is heated to a lower temperature in the low temperature mode as compared to the high temperature mode (200° C is a lower temperature than 300° C), in response to the second thermal mode being activated ([0050]: “This example explains the case where the target temperature of the first heat generating element 116 … is 200° C in the former period mode.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system disclosed by Jensen with two thermal modes for the thermal element with two different temperatures as disclosed by Takami so that the method can both cut and seal the tissue (Takami [0050]).
Regarding claim 15, Jensen in view of Batchelor and Eder discloses the system of claim 12. Jensen discloses a system wherein the instructions ([0060]: “Memory 814 may store suitable instructions for indicating the sequence, duration, and/or parameters of the various actions controlled via controller 810.”), when executed by the at least one processor ([0060]: “Controller 810 includes a processor 812”), further cause the system to: determine whether activation has been initiated ([0058]: “In particular, in the manual mode, generator "G" provides feedback with respect to the configuration of end effector assembly 100 and the tissue sealing and/or tissue cutting processes while, in the automatic mode, generator "G" operates forceps 10 for grasping, sealing, and/or cutting tissue, via feedback-based control.” And Figure 10: S920) in response to a determination that tissue is not present between the jaw members ([0039]: “One or both of jaw members 110, 120 further includes one or more tissue presence sensors 126, 128 configured to detect the presence of tissue between jaw members 110, 120 and/or the position of tissue disposed between jaw members 110, 120.”); activate the thermal cutting element to supply thermal energy to tissue to cut the tissue (Jensen Figure 10: S950) in response to a determination that activation has been initiated (Jensen Figure 10: S920); determine if thermal cutting is complete (Figure 10: S960); and stop the supply of thermal energy in response to a determination that the thermal cutting is complete (Figure 10: S960, S970, and END). The examiner interprets ending a process as stopping delivery of energy. Eder discloses a system wherein determining if thermal cutting is complete (Eder [0079]-[0080]) is based on at least one of power consumption, temperature exceeding a predetermined threshold, or time exceeding a predetermined threshold (Eder [0070]: “The system then sets thresholds (420) which determine when an endpoint is approached. These thresholds may be determined by measurements such as impedance, current, voltage, energy, power, and temperature. The thresholds may also operate in connection with a time element.” And [0071]: “The system monitors two or more parameters during this process and determines when a threshold is reached (430). Once the threshold is reached, an endpoint procedure (435) is implemented.”). Jensen in view of Eder does not explicitly disclose activating the thermal cutting element in a different mode to supply thermal energy to tissue to cut the tissue, wherein the different mode is different from a mode of activation of the thermal cutting element to supply thermal energy to cut the sealed tissue.
However, Takami discloses a method (Figure 1: treatment tool 100 and controller 200) including activating the thermal element in a different mode to supply thermal energy to tissue to cut the tissue (Figure 4 and [0043] and [0050]: “temperature for incising the living tissue”), wherein the different mode is different from a mode of activation of the thermal cutting element to supply thermal energy to cut the sealed tissue ([0047]: “the former period mode and the latter period mode” have different temperatures). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method disclosed by Jensen with two thermal modes for the thermal element as disclosed by Takami so that the thermal element can operate at two different temperatures which increase the treatments that the thermal element can perform ([0040] and [0050]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora W Rhodes whose telephone number is (571)272-8126. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 3032974276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NORA W RHODES/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794